                     Case 19-11626-KG              Doc 358        Filed 09/13/19         Page 1 of 3



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                                             )
In re:                                                                       )   Chapter 11
                                                                             )
PES HOLDINGS, LLC, et al., 1 2                                               )   Case No. 19-11626 (KG)
                                                                             )
                                        Debtors.                             )   (Jointly Administered)
                                                                             )
                                                                             )   Re: Docket Nos. 37, 85

                           NOTICE OF FILING OF PROPOSED
            FINAL ORDER (I) AUTHORIZING DEBTORS TO (A) OBTAIN
       POST-PETITION FINANCING PURSUANT TO 11 U.S.C. §§ 105, 361, 362,
      363(b), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) AND 364(e) AND (B) UTILIZE
      CASH COLLATERAL PURSUANT TO 11 U.S.C. § 363 AND (II) GRANTING
    ADEQUATE PROTECTION TO PREPETITION SECURED PARTIES PURSUANT
                      TO 11 U.S.C. §§ 361, 362, 363, 364 AND 507(b)

                     PLEASE TAKE NOTICE that on July 22, 2019, the Debtors, filed the Debtors’

Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to (A) Obtain Post-

Petition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2),

364(c)(3), 364(d)(1), and 364(e) and (B) Utilize Cash Collateral Pursuant to 11 U.S.C. § 363,

(II) Granting Adequate Protection to Prepetition Secured Parties Pursuant to 11 U.S.C. §§ 361,

362, 363, 364, and 507(b), and (III) Scheduling Final Hearing Pursuant to Bankruptcy Rules

4001(b) and (c) (the “DIP Motion”) [Docket No. 37] with the United States Bankruptcy Court

for the District of Delaware, 824 North Market Street, 3rd Floor, Wilmington, Delaware 19801

(the “Bankruptcy Court”).

                     PLEASE TAKE FURTHER NOTICE that on July 23, 2019, the Bankruptcy

Court entered the Interim Order (I) Authorizing Debtors to (A) Obtain Post-Petition Financing
1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES
        Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
        Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’
        service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.



:-:.:
              Case 19-11626-KG       Doc 358     Filed 09/13/19    Page 2 of 3



Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) and

364(e) and (B) Utilize Cash Collateral Pursuant to 11 U.S.C. § 363, (II) Granting Adequate

Protection to Prepetition Secured Parties Pursuant to 11 U.S.C. §§ 361, 362, 363, 364 and

507(b) and (III) Scheduling Final Hearing Pursuant to Bankruptcy Rule 4001(b) and (c)

(the “Interim DIP Order”) [Docket No. 85], scheduling a final hearing on the Motion on August

21, 2019 at 10:00 a.m. (Eastern time) (the “Final Hearing”) with objections due on or before

August 14, 2019 at 4:00 p.m. (Eastern time) (the “Objection Deadline”).

              PLEASE TAKE FURTHER NOTICE that pursuant to the notice of

rescheduled hearing [Docket No. 189], the Objection Deadline was extended until September

12, 2019 at 4:00 p.m. (Eastern time) and the Final Hearing was rescheduled to September 19,

2019 at 2:00 p.m. (Eastern time).

              PLEASE TAKE FURTHER NOTICE that pursuant to the further notice of

rescheduled hearing [Docket No. 336], the Objection Deadline was extended until September

17, 2019 at 4:00 p.m. (Eastern time) and the Final Hearing was rescheduled to September 24,

2019 at 2:00 p.m. (Eastern time), before the Honorable Kevin Gross, United States Bankruptcy

Judge, at the United States Bankruptcy Court for the District of Delaware, 824 North Market

Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware 19801.

              PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit A is the

proposed Final Order (I) Authorizing Debtors to (A) Obtain Post-Petition Financing Pursuant to

11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) and 364(e) and

(B) Utilize Cash Collateral Pursuant to 11 U.S.C. § 363 and (II) Granting Adequate Protection

to Prepetition Secured Parties Pursuant to 11 U.S.C. §§ 361, 362, 363, 364 and 507(b) (the

“Proposed Final DIP Order”).
              Case 19-11626-KG        Doc 358        Filed 09/13/19   Page 3 of 3



              PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit B is a

blackline of the Proposed Final DIP Order, showing changes made from the Interim DIP Order.

              PLEASE TAKE FURTHER NOTICE that the Debtors intend to seek entry of

the Proposed Final DIP Order at the Final Hearing.


Dated: September 13, 2019          /s/ Laura Davis Jones
Wilmington, Delaware              Laura Davis Jones (DE Bar No. 2436)
                                  James E. O’Neill (DE Bar No. 4042)
                                  Peter J. Keane (DE Bar No. 5503)
                                  PACHULSKI STANG ZIEHL & JONES LLP
                                  919 North Market Street, 17th Floor
                                  P.O. Box 8705
                                  Wilmington, Delaware 19899-8705 (Courier 19801)
                                  Telephone:     (302) 652-4100
                                  Facsimile:     (302) 652-4400
                                  Email:         ljones@pszjlaw.com
                                                 joneill@pszjlaw.com
                                                 pkeane@pszjlaw.com
                                  - and -
                                  Edward O. Sassower, P.C.
                                  Steven N. Serajeddini (admitted pro hac vice)
                                  Matthew C. Fagen (admitted pro hac vice)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  601 Lexington Avenue
                                  New York, New York 10022
                                  Telephone:    (212) 446-4800
                                  Facsimile:    (212) 446-4900
                                  Email:        edward.sassower@kirkland.com
                                                steven.serajeddini@kirkland.com
                                                matthew.fagen@kirkland.com

                                  Co-Counsel to the Debtors and Debtors in Possession
